Title: To Thomas Jefferson from George Jefferson, 14 June 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear SirRichmond 14th. June 1802
            As I suppose you will have to give Mr. Hawkins some instruction respecting the Piano, I think it unnecessary myself to write to him, and therefore inclose the bill of loading to you, which you will of course forward.
            I likewise inclose you a bill of loading for the box mentioned in my last.
            I am Dear Sir Your Very humble servt.
            Geo. Jefferson
          